DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions

2.  Applicant’s amendment, filed 07/28/2021, has been entered.

    Claims 1-85 and 95 have been canceled.
    Claims 1-85 have been canceled previously.

    Claims 86-93 have been amended.
     
    Claims 86-94 and 96 are pending.  

3.  Applicant’s election with traverse species (A) natalizumab as the anti-VLA-4 therapy, (B) comprise the anti-JCV confirmation assay of claim 87 (incorporated into claim 86), (C) comprise determining if the patient had received a prior non-anti-VLA-4 immunosuppressant and include azathioprine as the immunosuppressant in the Response to Restriction Requirement, filed 10/13/2020, has been acknowledged.

    Upon reconsideration of prosecution history of USSN 14/122,754 and a prior art search,
    the election of species non-anti-VLA-4 immunsuppressants has been extended to include non-anti-VLA-4 immunosuppressant therapy, including beta-interferon, glatiramer acetate, mitoxantrone, cyclophosphamide and mycophenolate (azathioprine; (elected) (see claim 94).

     Applicant’s arguments have been fully considered but have not been found convincing essentially for the reasons of record / herein.
     
     In addition to the rationale set previously in the Office Action mailed 07/13/2020,
     the following is noted.

    Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

      Applicant’s has not addressed this issue.
    
    Applicant’s request that should the generic claim be found allowable, sequence dependent claims necessarily required all the limitation of the allowable generic claims and consideration of additional species would be proper has been acknowledged.

     The election of species has been held final.

     Claims 86-94 and 96 are under consideration as they read on the elected species.







    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the file contents of these applications, if the attorney has not been contacted, as indicated in this transmittal. 

   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system.  This waiver is limited to the specification, including the claims and drawings in the U.S. application (or portion of the application).  If material other than the specification, including the claims, and drawings in the filed of a U.S. patent application is being cited in an IDS< the IDS must contain a legible copy of such material. 

     The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

5. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments / amendments, filed 07/28/2021. 

    The rejections of record can be found in the previous Office Action, mailed 01/28/2021.  

6.  The new title METHODS OF TRETING A MULTIPLE SCLEROSIS PATIENT WITH ANTI-VLA-4 THERAPY, filed 07/28/2021 has been entered. 

7. Upon reconsideration of applicant’s amended claims, filed 07/20/2021,
    the previous rejection under 35 U.S.C. 101 has been withdrawn.

     the previous rejections under 35 U.S.C. 112(b) in the recitation of the (A) wherein clauses and     
     (B) the recitation of a determination have been withdrawn.

9.  Upon reconsideration of applicant’s amended claims, filed 07/20/2021,
     the previous rejection under 35 U.S.C. 112(a) enablement has been withdrawn.

10.  Upon reconsideration of applicant’s amended claims, filed 07/20/2021,
       the previous rejection under 35 U.S.C. 102 has been withdrawn.

11. Claims 86-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    Claims 86-94 and 96 are indefinite in the following recitation in claim 86 in that it is unclear as what are the metes and bounds of the elements of the claims such as antibody titer indices, antibody titer, adjusted to have a reactivity index AND comprising a mixture and the anti-JCV antibody titer index, including comprising a mixture seems out of place.

     “comprising measuring an anti-JC Virus (JCV) antibody titer index corresponding to an anti-JCV antibody titer normalizing an OD value of the biological sample to a cut-off calibrator, adjusted to have a reactivity index of about 1, and comprising a mixture of serum positive for anti-JCV antibodies and serum negative for anti-JCV antibodies, and the anti-JCV antibody titer index is determined by an immunoassay to detect anti-JCV antibody in the sample”

      The claims fails to particularly point out and distinctly claiming the subject matter which the applicant regards as his invention. 

12.  Claims 86-94 and 96 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Gorelik et al. (Ann Neurol 68: 294-303, 2010) in view of Luke et al. (U.S. Patent No. 6,238,859), Brown (Therapeutics and Clinical Risk Management 5: 585-594, 2009), Sadiq et al. (J Neurol 257: 954-958, 2010), Babcook et al. (US 2003/0186327) and Chermann et al., (US 2011/0123536).

      Applicant’s arguments, filed 07/20/2021, have been fully considered but have not been found convincing essentially for the reasons of record / here as they address the amended claims.

     In contrast to applicant’s arguments / assertions concerning the failure to teach or suggest that the teachings of Gorelik, Sadiq, and Brown of the specific limitations with treat multiple sclerosis patients with anti-VLA-4 therapy to a determine that the biological sample is negative of anti-JCV antibodies as defined by the specific limitations claimed,    
     that there was motivated to arrive at the subject matter of re-defining the point which the biological sample is consider to negative (nOD <0.1), evaluation of nOD between 0,1 and 0.25), classifying as anti-JCV antibodies positive (nOD  >02.5) and /or classifying as positive whether percent inhibition is determined to >40%,

      that Gorelik, does not provide particular variables and steps that address such optimization and variables; 
      the following is noted.

  The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968).

     It is noted applicant’s arguments based upon, in part, on these teachings of Gorelik are                 acknowledged.

      In contrast to applicant’s arguments to distinguish the teachings of Gorelik from the claimed invention, 
    the following teachings from Gorelik support the obviousness of the current claimed methods, including the analysis to determine that the biological sample is negative of anti-JCV antibodies as defined by the specific limitations and parameters claimed.    

    Gorelik reports that a lower ELISA cutpoint could be established at an NOD450 of 0.10, wherein the empirical false – negative rate in the negative zones would be 0% 
(see page 296; column 2 of Gorelik),
      that data suggest that seronegative results are likely due to an absence of JCV invention rather than to very low viral levels (page 297, column 1);
      that measuring JCV-Specific Antibody response via a Supplemental Confirmation Test  support the idea that a significant proportion of the low serum reactivity to JCV may be due to cross-reactivity of antibodies not specific to JCV (page 297),
        that by combining the ELISA and confirmation test, the chance of detecting sample with JCV-specific antibodies is greatly enhanced (page 298),
       in the final analysis, sample with nOD450 values < 0.10 in the ELISA are considered anti-JCV negative and those with nOD450 values > 0.25in the ELISA are considered anti-JCV antibody positive (page 298),
     sample with reactivity between nOD values 0.10 and 0.25 are further evaluated in the confirmation test (page 298),
     in the confirmation test, all samples exhibiting >40% inhibition are classified as anti-JCV antibody positive, 
     the probability of observing >40% inhibition was approximately 95% (page 298),
       this seropositivity calculation assumed confirmation of anti-JCV antibodies in equal proportions of samples from urinary JCV DNA-positive and negative subject in the nOD region between 0.10 and 0.25 (inhibition >40%) (page 299),

        that serologic assessment of anti-JCV antibodies status may offer a more sensitive practical means of identifying patients who may be infected by JCV (page 301),
        evaluation of the utility of the assay for risk stratification in the context of ongoing clinical studies will help elucidate if the risk may be significantly lower in the seronegative group compared with that of a seropositive group (page 301),
    the potent utility of this assay is also supported by the low false-negative rates (page 301
    in summary, detection of anti-JCV antibodies using this novel 2-step assay may provide a tool for stratification of patients into groups at higher risk for PML (seropositive) and those at lower risk (seronegative) and 
   continue to optimize the current anti-JCV antibody assay to help reduce the false negative rate (pages 302).

      With respect to applicant’s remarks concerning Example 3 and Lee et al. (Journal of Clinical Virology 57: 141-145, 2013 (1449; #244),
        it is not clear that Example 3 differs in an unobvious matter with respect to the teachings of the prior art as a whole.

      With respect to Lee et al.
       Ii is noted that
       When any claim of an application or a patent under reexamination is rejected or objected to,
any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section
       See 37 CFR 1.132.  Affidavits or declarations traversing rejections or objections.

       The following is reiterated for clarity and convenience./   

    Gorelik et al. teach Anti-JC Virus Antibodies: Implications for PML Risk Stratification
(see entire document, including Abstract, Introduction, Patients and Methods, Results, Discussion)
    using an immunoassay / ELISA to detect JCV-specific antibodies in multiple sclerosis patients in order to identify patients with higher / lower risk of developing PML (risk stratification),
    including the use of a two-step assay, including confirmation test and optical density calculations and statistical analysis, cut points, false-negative rats, correlating viral levels VLPs, percentage inhibition, and antibody reactivity to detect and confirm the presence of anti-JCV antibodies and percent inhibition in biological samples from natalizumab-treated patients,
    as a means to classify multiple sclerosis patients as having detectable or not detectable levels of anti-JCV antibodies as a tool to stratify such patients for higher or lower risk,
    which may allow more appropriate use of various therapies,
    which would sensitive means to determine current and past infection with JCV
to assess the potential utility of this assay PML risk stratification (see entire document, including Abstract, Introduction, Patients and Methods, Results, Discussion).
    Gorelik et al. differs from the claimed invention by not certain values such as antibody titers, cut off points false negative rate as well as certain timing of treatment, exposure, etc. as well as non-anti-VLA-4 treatment in the manner as claimed.

    With respect to methods of evaluating / determining by immunoassays, 
    Luke et al. teach known methods of detecting PML, including computer tomography and MRI as well as PCR detection, (e.g., see column 1, paragraphs 4), provide methods using VLPs, comprising VP1 of the JC virus, in 
     
    Sadiq et al. teach JCV detecting in multiple sclerosis patients treated with natalizumab, including identifying of highly susceptible patients to PML may improve outcomes by using serial plasma and cerebrospinal fluid screening for JCV, including the use of patients thee were unresponsive or intolerant to first line multiple sclerosis treatments (see Patient Selection), where natalizumab is discontinued in any patients who have a positive JCV test (e.g., see Clinical Design, Results), including that treatment is stopped in all positive patients due to the potential risk of PML, and have follow-up clinical examinations and plasma /JCV tests until all evaluations are normal, that all patients converted to undetectable viral DNA after cessation of natalizumab treatment, including patients with previous multiple sclerosis treatments with beta-interferon, glatiramer acetate, mitoxantrone, methylprednisolone, mycophenolate and azathioprine (e.g., see Results;  Tables 1-2), where levels of JC appear to correlate with a state of suppression and the development of PML (e.g., see Discussion), 
     including that screening for JCV in CSF in natalizumab treated patients would help identify those at heightened risk for developing PML an discontinuing treatment in these patients and noting that prior to the initial infusion all patients must have a complete neurological evaluation and MRIS, where the patients are evaluation every six months, screened for JSV in plasma and CSF (e.g., see Materials and Methods), 
     including discussing detecting JCV in patients and noting the role of immunosuppression to the extent that plasma JCV appears to correlate with a state of immunosuppression and is strongly associated with the development of PML, noting that their findings including positive patients who were negative for JCV prior to natalizumab treatment , including that would be prudent to test for plasma and CSF JCV in all patient undergoing natalizumab treatment at six-month intervals an early indicator for potential PML development (see Discussion) (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion).

    Brown reviews Natalizumab in the Treatment of Multiple Sclerosis (see entire document, including Abstract, Introduction, What is natalizumab, Efficacy Data, PML, Other infections, Abnormal laboratory values, Immunogenicity, Allergic reactions, Malignancy, Other Adverse events, Is there a rebound phenomenon, Summary)
     including conventional treatments include interferons, glatiramer acetate and chemotherapies such as mitoxantrone and cyclophosphamide offered only modest clinical benefits and commonly not tolerated due to side effects, that natalizumab had been proven to have an exceptional effects on preventing relapses, decreasing the risk of sustained progression of disability and increasing the rate of disease-free patients in treating multiple sclerosis and that natalizumab is now consider secondary line therapy for patients who have first-line agents such as interferon or glaitramer acetate,
     wherein the therapeutic goals of treating multiple sclerosis are to reduce the frequency, severity and duration of relapses, to slow progression of disability to prevent sub-clinical activity and progression on MRI (see Abstract, Introduction, 
      including the use of the EDSS as a rating system to classify and monitor the extent of disability in patients with multiple sclerosis
     including the use of MRI scan to provide practitioners with objective evidence
(see Efficacy Data)
     including monitoring natalizumab induced PML in the con text of JCV, using natalizumab as a monotherapy and as second line therapy when patients have failed with first line agents (see Abstract and PML),
    including patients who have not responded to or tolerated first line therapies and patients who are not immunosuppressed nor have receive immunosuppressive therapies within the last three months in order to reduce the risk of developing PML and to catch potential cases of PML as early as possible (, and that continued analysis will clarify the true safety profile of natalizumab and better define its role in the treatment of multiple sclerosis (see Abstract, Conclusion) 
  
     Therefore, the prior art taught the known relevance of evaluating a patient’s risk of developing PML, including in the treatment of patients with multiple sclerosis, by determining / detecting / diagnosing anti-JCV antibody tiers and percent inhibition biological sample in various assays / immunoassays (e.g. ELISA), 
     including detecting the level of anti-JCV antibody binding to HPVLPs in the sample,
     including determining high and low risk of developing PML based by the level of anti-JCV antibodies and percent inhibition,

     including determining the prior treatment of the patient undergoing natalizumab treatment, 
     such as prior immunosuppressant therapy, including non-anti-VLA-4 immunosuppressant therapy, including beta-interferon, glatiramer acetate, mitoxantrone, cyclophosphamide, , mycophenolate and azathioprine (for example) at the time the invention was made.
   
     In addition to the immunoassays of determining anti-JCV antibody titers and percent inhibition with respect to immunoassays.
     Babcook et al. teach Identification of High Affinity Molecules by Limited Dilution Screening (see entire document, including Field of the Invention, Background of the Invention. Summary of the Invention, Detailed Description, including Determining Optimal Bound Antigen Concentration, Antigen Dilution and Distribution, Determining optima Bound Antigen Concentration, Antigen Dilution and Distribution. Add Detection Antibody. Measuring of Bound Detection Antibody, Quantification, including the amount of detection of antibody, quantified by reading the absorbance (optical density or OD), including ranges of OD units, preferably about 1 OD units (see paragraphs [0050]-[0055], Screening Antibodies Using Limiting Antigen Concentration, Quantification (see paragraphs [0074]-[0081] and paragraphs [0094], [0101],), Examples Claims.
 
      While the terms “expressed as an index” and “a cut-off calibrator” may differ from the terms disclosed in the prior art,
       there does not appear to be a manipulative difference between the ingredients, steps and analysis of the prior art and the instant claims.

     For example, determining antibody titers and percent inhibition to be high risk (e.g., above 1.5 as higher risk) and low risk (e.g., antibody titers below 0.5) with a standard cutoff having an index of about 1 as well as selecting false negative rate not greater than 3% would be result-effective variables in the determination of risk for determining high / low risk of PML based upon the determination of anti-JCV antibody titers,
    wherein the therapeutic goals of treating multiple sclerosis are to reduce the frequency, severity and duration of relapses, to slow progression of disability to prevent sub-clinical activity and progression on MRI at the time the invention was made.

     In response to applicant’s remarks concerning a cut-off calibrator.

    In teaching Novel Human Anti-R7V Antibodies and Uses Thereof.
    Chermann et al. teach the known use of a cut-off calibrator in assays (see paragraph [0058]
    (US 2011/0123536; see entire document, including Abstract, Figures, Background of the Invention, Description, Legend of the Figures, Examples, Claims).

     It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art”. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989).

    For example, note the determining antibody titers and percent inhibition to be above 1.5 as higher risk and antibody titers and percent inhibition below 0.5 as lower risk well with a standard cutoff having an index of about 1 as well as selecting false negative rate not greater than 3% appear to fall with the scope or range of the prior art assays and observations.



     With respect to testing anti-JCV antibody titers at various intervals such as 6 / 12 months
as well as the time frames of receiving / not receiving treatment with natalizumab / non-anti-VLA-4 immunosuppressant therapy are the same, nearly the same or similar to those taught in the prior art in monitoring the risk of PML in patients treated with natalizumab, including the therapeutic goals of treating multiple sclerosis are to reduce the frequency, severity and duration of relapses, to slow progression of disability to prevent sub-clinical activity and progression on MRI at the time the invention was made.
      As addressed above and in contrast to applicant’s arguments, the following teachings from Gorelik support the obviousness of the current claimed methods, including the analysis to determine that the biological sample is negative of anti-JCV antibodies as defined by the specific limitations and parameters claimed,
     including methods of obtaining a biological sample, determining that the sample is negative for anti-JCV antibodies, administering anti-VLA-4 therapy, comprising measuring anti-JCV antibody titer / antibody titer index in a mixture of serum positive for anti-JCV antibodies and serum negative for anti-JCV, classifying the same as negative when the nOD value is less than 0.2 and positive when the nOD values is greater than 0.4, including a level of anti-JCV antibodies at nOD values between 0.2 and 0.4 measuring percent inhibition, by normalizing an OD values  to a cut-off calibrator, adjusted to an indices of about 1 to detect anti-JCV antibodies, including the separation of biological sample in the presence and absence of HPVLPs and detecting the level of unbound anti-JCV antibodies and measuring the binding of HPVLP and classifying said sample as negative when the inhibition is less than 45% based upon the teachings of the prior art as a whole, including the limitations said prior art teachings.    

     Given the teachings of the prior art to monitoring the risk of PML in patients, including patients with multiple sclerosis, by testing anti-JCV antibody titers and percent inhibition prior to and during treatment with natalizumab, including in the context of natalizumab as a secondary regimen after first line treatment with non-anti-VLA-immunosuppressant therapy,
       it would have been obvious to monitor anti-JCV antibody titers and percent inhibition  at various intervals such as 6 / 12 months as well as the time frames of receiving / not receiving treatment with natalizumab / non-anti-VLA-4 immunosuppressant therapy are the same, nearly the same or similar to those taught in the prior art in monitoring the risk of PML in patients treated with natalizumab, including the therapeutic goals of treating multiple sclerosis are to reduce the frequency, severity and duration of relapses, to slow progression of disability to prevent sub-clinical activity and progression on MRI depending on a variety of well known factors, including the nature the disease such as multiple sclerosis and the needs of the patient with an expectation of success at the time the invention was made.

    The prior art had recognized the advantages and needs to determining / monitoring the level of anti-JCV antibody titers and percent inhibition in order to establish risk of PML in patients treated with natalizumab at the time the invention was made as key markers to accomplish this goal.  

     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
      An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

     Applicant’s arguments have not been found persuasive.

13.  Upon reconsideration of applicant’s arguments and the differences in methodology between the instant claims and USSN 16/896,074 and U.S. Patent Nos. 10,119,976 and 10,677,803,
      the previous rejections under the judicially created doctrine of non-statutory-type double have been withdrawn to these documents.

14.  Claims 86-94 and 96 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 86-105 of copending USSN 17/393,335.

       The claims of USSN 17/393,335 are drawn to the same or nearly the methods of treating multiple sclerosis comprising the same assays and parameters, including analysis of serum positive anti-JCV antibodies and serum negative anti-JCV antibodies to detect JCV and administer anti-VLA-4 therapy that would anticipate the instant claims.

15.  No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 4, 2021